Citation Nr: 1145223	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased apportionment of the Veteran's disability compensation.  


REPRESENTATION

Appellant represented by:  Pro Se
Veteran (Appellee) represented by:  New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and DS



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which awarded the appellant an apportionment of the Veteran's disability compensation in the amount of $142 a month.  The appellant disagreed with the amount of the apportionment.  

In October 2010, a video conference hearing between the appellant and the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2008, the appellant notified VA that she was the Veteran's spouse but they had separated.  She asked for an apportionment of his disability compensation.  In September 2008 she was granted an apportionment in the amount of $142 per month.  She disagreed with the amount of the apportionment and perfected an appeal.  The Veteran contends that he and the appellant are divorced.  

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2011); see also 38 C.F.R. §§ 20.500-20.504; 20.713 (2011).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713(a).  VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  VA has not provided the Veteran with a copy of the content of the substantive appeal.  Such should be remedied on remand.  The Veteran and his representative were also not provided notice of the appellant's personal hearing or afforded an opportunity to be present.  To remedy this error, the Veteran and his representative should be given a copy of the October 2010 hearing transcript, and be afforded an opportunity to submit additional argument and appear at a hearing if requested.  

According to a June 2011 notification letter to the Veteran (found in the Veteran's Virtual VA file), the appellant's apportionment has been terminated.  If additional evidence was received to warrant this decision, the evidence must be associated with the Veteran's claims file.  All procedural documents from such a decision should also be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  Furnish the Veteran with a copy of the appellant's substantive appeal or the content of the substantive appeal and a copy of the October 2010 hearing transcript.  The Veteran and his representative should be afforded an opportunity to submit additional evidence or argument, and the Veteran should specifically be asked if he would like to have a personal hearing regarding this claim.  

2.  Associate with the claims file any evidence received since the last adjudication of this claim by the RO and any procedural documents not already in the file related to the appellant's apportionment.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on her part.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


